

117 HR 4319 IH: Providing Resources and Occupational Training for Emotional Crisis and Trauma in 911 Act
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4319IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Ms. Kelly of Illinois (for herself, Mrs. Torres of California, Mr. Fitzpatrick, and Mr. Meijer) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Director of the Centers for Disease Control and Prevention to track and report on suicides and other issues among public safety telecommunicators, to require the Federal Emergency Management Agency to award grants to advance public safety telecommunicator health and well-being, and for other purposes.1.Short titleThis Act may be cited as the Providing Resources and Occupational Training for Emotional Crisis and Trauma in 911 Act or the PROTECT 911 Act.2.Data system To capture public safety telecommunicator suicide ratesThe Public Health Service Act is amended by inserting after section 317 of such Act (42 U.S.C. 247b–23) the following:317V.Data system To capture public safety telecommunicator suicide rates(a)In generalThe Director, in coordination with the National Highway Traffic Safety Administration and the heads of other Federal agencies as determined appropriate by the Director—(1)shall develop and maintain a data system, to be known as the Public Safety Telecommunicator Suicide Reporting System, for the purposes of—(A)collecting data on the suicide rate among public safety telecommunicators; and(B)facilitating the study of successful interventions to reduce suicide among public safety telecommunicators; and(2)may integrate such system with the National Violent Death Reporting System, if such integration is consistent with the purposes specified in paragraph (1).(b)Data collectionIn collecting data for the Public Safety Telecommunicator Suicide Reporting System, the Director shall, at a minimum, collect the following information:(1)The total number of suicides in the United States among public safety telecommunicators each calendar year.(2)Suicide rates for public safety telecommunicators each calendar year, disaggregated by—(A)age and gender of the individual;(B)State;(C)occupation, including both the individual’s role and their primary occupation in the case of a part-time public safety telecommunicator;(D)the number of public safety telecommunicators employed at the individual’s primary work location;(E)the status of the public safety telecommunicator as hourly, part-time, or full-time;(F)the status of the public safety telecommunicator as active or retired; and(G)the method of suicide used.(c)Consultation during developmentIn developing the Public Safety Telecommunicator Suicide Reporting System, the Director shall consult with Federal and non-Federal experts to determine the best means to collect data regarding suicide rates in a safe, sensitive, anonymous, and effective manner. Such non-Federal experts shall include the following:(1)Public health experts with experience in developing and maintaining suicide registries.(2)Organizations that track suicide among public safety telecommunicators or conduct awareness training specialized to public safety telecommunicators.(3)Mental health experts with experience in studying suicide and other profession-related traumatic stress.(4)Clinicians with experience in diagnosing and treating mental health issues.(5)Current and retired public safety telecommunicators, including those trained to provide mental health or peer support.(6)Relevant public safety telecommunicator organizations.(d)Data privacy and securityIn developing and maintaining the Public Safety Telecommunicator Suicide Reporting System, the Director shall ensure that all applicable Federal and State privacy and security protections are followed to ensure that—(1)the confidentiality and anonymity of suicide victims and their families are protected, including so as to ensure that data cannot be used to deny benefits or cause reputational or professional harm; and(2)data is sufficiently secure to prevent unauthorized access.(e)Best practices(1)In generalThe Director shall—(A)develop evidence-based best practices to identify, prevent, and treat posttraumatic stress disorder and co-occurring disorders in public safety telecommunicators; and(B)periodically reassess and update, as the Director determines necessary, such best practices, including based on the options for interventions to reduce suicide among public safety telecommunicators identified in the annual reports under subsection (f).(2)ConsultationIn developing, reassessing, and updating the best practices under paragraph (1), the Director shall consult with, at a minimum, the following:(A)Public health experts.(B)Mental health experts with experience in studying suicide and other profession-related traumatic stress.(C)Clinicians with experience in diagnosing and treating mental health issues.(D)Relevant national nonprofit associations of public safety telecommunicators.(f)Annual reportNot later than one year after the date of enactment of the PROTECT 911 Act, and annually thereafter, the Director shall submit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the suicide rate among public safety telecommunicators. Each such report shall—(1)include such suicide rate;(2)identify risk factors for suicide among public safety telecommunicators;(3)disaggregate such suicide rate by—(A)age and gender;(B)locality and State;(C)occupation, including both the individual’s role and primary occupation in case of a part-time public safety telecommunicator;(D)the number of public safety telecommunicators employed at the individual’s location;(E)the status of public safety telecommunicator as hourly, part-time or full time; and(F)the status of public safety telecommunicator as active or retired;(4)specify in detail, if found, any obstacles in collecting data;(5)identify options for interventions to reduce suicide among public safety telecommunicators;(6)differentiate suicide rates based on the adoption of various legacy and new emergency communication technologies;(7) include the best practices developed and updated pursuant to subsection (e); and(8)ensure the confidentiality and anonymity of suicide victims and their families, as described in subsection (d)(1).(g)Prohibited use of informationNotwithstanding any other provision of law, if an individual is identified as deceased based on information contained in the Public Safety Telecommunicator Suicide Reporting System, such information may not be used to deny, modify, or rescind life insurance payments or other benefits to a survivor of the deceased individual.(h)DefinitionsIn this section:(1)DirectorThe term Director means the Director of the Centers for Disease Control and Prevention.(2)Emergency communication technologiesThe term emergency communication technologies means any publicly available telecommunications technology used to contact or communicate with an emergency communications center.(3)Public safety telecommunicatorThe term public safety telecommunicator means a public safety telecommunicator as designated in detailed occupation 43–5031 in the Standard Occupational Classification Manual of the Office of Management and Budget (2018), or any successor designation..3.Grants for behavioral health and wellness programs within emergency communications centers(a)Homeland Security Grant ProgramsSection 2002(a) of the Homeland Security Act of 2002 (6 U.S.C. 603(a)) is amended to read as follows:(a)Grants authorizedThe Secretary, through the Administrator, and in consultation with the heads of such other Federal agencies as the Administrator determines appropriate, may award grants under sections 2003, 2004, 2009, and 2010 of this title to—(1)State, local, and tribal governments; and(2)other eligible entities (as such term is defined in section 2010) through the State in which such other eligible entities are located..(b)Behavioral health and wellnessTitle XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by inserting after section 2009 the following:2010.Grants for behavioral health and wellness programs within emergency communications centers(a)In generalThe Secretary, acting through the Administrator, and in consultation with the heads of such other Federal agencies as the Administrator determines appropriate, shall award grants to State, local, and multi-local emergency communications centers and other eligible entities, through the State in which such other eligible entities are located, for the purpose of establishing or enhancing behavioral health and wellness programs.(b)Program descriptionA behavioral health and wellness program funded under this section shall—(1)establish evidence-based behavioral health and wellness programs for emergency communications centers to support public safety telecommunicators, including programs dedicated to raising awareness of, preventing, and mitigating job-related mental health issues;(2)establish or enhance peer-support behavioral health and wellness programs;(3)purchase materials to provide such training; and(4)disseminate such information and materials as are necessary to carry out the program.(c)Development of resources for educating mental health professionals about treating public safety telecommunicators(1)In generalThe Administrator shall develop and make publicly available resources that may be used by the Federal Government and other entities to educate mental health professionals about—(A)the culture of emergency communications centers;(B)the different stressors experienced by public safety telecommunicators;(C)challenges encountered by retired public safety telecommunicators; and(D)evidence-based therapies for mental health issues common to public safety telecommunicators.(2)ConsultationIn developing resources under paragraph (1), the Administrator shall consult with national nonprofit associations of public safety telecommunicators.(d)Definitions(1)Emergency communications centerThe term emergency communications center means a facility that is designated to receive a 9–1–1 request for emergency assistance and perform one or more of the following functions:(A)Process and analyze 9–1–1 requests for emergency assistance and other gathered information.(B)Dispatch appropriate emergency response providers.(C)Transfer or exchange 9–1–1 requests for emergency assistance and other gathered information with other emergency communications centers and emergency response providers.(D)Analyze any communications received from emergency response providers.(E)Support incident command functions.(2)Other eligible entityThe term other eligible entity means a nonprofit organization with expertise and experience with respect to the health and wellness of public safety telecommunicators, including State, local, and multi-local 9–1–1 authorities and State, regional, and national public safety communications associations.(3)Peer-support behavioral health and wellness programThe term peer-support behavioral health and wellness program means programs that use public safety telecommunicators to serve as peer counselors or provide training to public safety telecommunicators to serve as such peer counselors.(4)Public safety telecommunicatorThe term public safety telecommunicator means a public safety telecommunicator as designated in detailed occupation 43–5031 in the Standard Occupational Classification Manual of the Office of Management and Budget (2018), or any successor designation..